UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from       to        Commission file number 001-33493 GREENLIGHT CAPITAL RE, LTD. (Exact Name of Registrant as Specified in Its Charter) CAYMAN ISLANDS N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 65 MARKET STREET SUITE 1207, CAMANA BAY P.O. BOX 31110 GRAND CAYMAN CAYMAN ISLANDS KY1-1205 (Address of Principal Executive Offices) (Zip Code) (345) 943-4573 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x  No o  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o  No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of ‘‘large accelerated filer,’’ ‘‘accelerated filer,’’ and ‘‘smaller reporting company’’ in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o  Accelerated filer x  Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o  No x  Class A Ordinary Shares, $0.10 par value Class B Ordinary Shares, $0.10 par value 6,254,949 (Class) (Outstanding as of April 29, 2011) GREENLIGHT CAPITAL RE, LTD. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Shareholders' Equity for the Three Months Ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Notes to the Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 29 PART II — OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Removed and Reserved 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES Return to table of contents PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 and December 31, 2010 (expressed in thousands of U.S. dollars, except per share and share amounts) March 31, 2011 (unaudited) December 31, 2010 (audited) Assets Investments Debt instruments, trading, at fair value $ $ Equity securities, trading, at fair value Other investments, at fair value Total investments Cash and cash equivalents Restricted cash and cash equivalents Financial contracts receivable, at fair value Reinsurance balances receivable Loss and loss adjustment expenses recoverable Deferred acquisition costs, net Unearned premiums ceded Notes receivable Other assets Total assets $ $ Liabilities and shareholders’ equity Liabilities Securities sold, not yet purchased, at fair value $ $ Financial contracts payable, at fair value Due to prime brokers Loss and loss adjustment expense reserves Unearned premium reserves Reinsurance balances payable Funds withheld Other liabilities Total liabilities Shareholders’ equity Preferred share capital (par value $0.10; authorized, 50,000,000; none issued) — — Ordinary share capital (Class A: par value $0.10; authorized, 100,000,000; issued and outstanding, 30,285,572 (2010: 30,200,835): Class B: par value $0.10; authorized, 25,000,000; issued and outstanding, 6,254,949 (2010: 6,254,949)) Additional paid-in capital Non-controlling interest in joint venture Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 1 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three months ended March 31, 2011 and 2010 (expressed in thousands of U.S. dollars, except per share and share amounts) Three months ended March 31, Revenues Gross premiums written $ $ Gross premiums ceded ) ) Net premiums written Change in net unearned premium reserves ) Net premiums earned Net investment loss ) ) Other income (expense), net ) ) Total revenues Expenses Loss and loss adjustment expenses incurred, net Acquisition costs, net General and administrative expenses Total expenses Net loss before non-controlling interest and incometaxexpense ) ) Non-controlling interest in loss of joint venture Net loss before incometaxexpense ) ) Income tax expense (1 ) (9 ) Net loss $ ) $ ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of ordinary shares used in the determination of: Basic Diluted The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 2 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) For the three months ended March 31, 2011 and 2010 (expressed in thousands of U.S. dollars, except per share and share amounts) Three months ended March 31, Ordinary share capital Balance – beginning of period $ $ Issue of Class A ordinary share capital, net of forfeitures 8 10 Balance – end of period $ $ Additional paid-in capital Balance – beginning of period $ $ Issue of Class A ordinary share capital — 32 Share-based compensation expense, net of forfeitures Balance – end of period $ $ Non-controlling interest Balance – beginning of period $ $ Non-controlling interest withdrawal from joint venture ) ) Non-controlling interest in loss of joint venture ) ) Balance – end of period $ $ Retained earnings Balance – beginning of period $ $ Net loss ) ) Balance – end of period $ $ Total shareholders’ equity $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 3 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2011 and 2010 (expressed in thousands of U.S. dollars, except per share and share amounts) Three months ended March 31, Cash provided by (used in) Operating activities Netloss $ ) $ ) Adjustments to reconcile net lossto net cashprovided by operating activities Net change in unrealized gains and losses on investments and financial contracts 24,373 Net realized (losses)gains on investments and financial contracts (1,332 ) Foreign exchange gains on restricted cash and cash equivalents 5,395 Non-controlling interest in loss of joint venture ) ) Share-based compensationexpense Depreciation expense 56 56 Net change in Reinsurance balances receivable ) Loss and loss adjustment expenses recoverable ) ) Deferred acquisition costs, net ) Unearned premiums ceded ) Other assets Loss and loss adjustment expense reserves Unearned premium reserves ) Reinsurance balances payable ) ) Funds withheld Other liabilities ) ) Net cash provided by operating activities $ 7,896 $ Investing activities Purchases of investments and financial contracts (573,004 ) ) Sales of investments and financial contracts 406,023 Change in due to prime brokers Change in restricted cash and cash equivalents, net ) Change innotes receivable, net ) Non-controlling interest withdrawal from joint venture ) ) Net cash (used in) provided by investing activities $ (16,415 ) $ Financing activities Net proceeds from share issue 8 10 Net proceeds from exercise of stock options — 32 Net cash provided by financing activities $ 8 $ 42 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplementary information Interest paid in cash $ 4,144 $ Interest received in cash 810 Income tax paid in cash — 10 The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 4 Return to table of contents GREENLIGHT CAPITAL RE, LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND BASIS OF PRESENTATION Greenlight Capital Re, Ltd. (‘‘GLRE”) was incorporated as an exempted company under the Companies Law of the Cayman Islands on July 13, 2004. GLRE’s principal wholly-owned subsidiary, Greenlight Reinsurance, Ltd. (‘‘Greenlight Re”), provides global specialty property and casualty reinsurance. Greenlight Re has an unrestricted Class ‘‘B” insurance license under Section 4(2) of the Cayman Islands Insurance Law. Greenlight Re commenced underwriting in April 2006. Effective May 30, 2007, GLRE completed an initial public offering of 11,787,500 Class A ordinary shares at $19.00 per share. Concurrently, 2,631,579 Class B ordinary shares of GLRE were sold at $19.00 per share ina private placement offering.During 2008, Verdant Holding Company, Ltd. (‘‘Verdant”), a wholly owned subsidiary of GLRE, was incorporated in the state of Delaware. During September 2010, GLRE established a new Dublin based reinsurance entity, Greenlight Reinsurance Ireland, Ltd. (“GRIL”), a wholly owned subsidiary of GLRE. GRIL provides multi-line property and casualtyreinsurance capacity to the Europeanbroker market and provides GLRE withan additional platform to serve clients located inEurope and North America. As used herein, the ‘‘Company’’ refers collectively to GLRE and its subsidiaries. The Class A ordinary shares of GLRE are listed on Nasdaq Global Select Market under the symbol ‘‘GLRE’’. These unaudited condensed consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (‘‘U.S. GAAP’’) and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete consolidated financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2010. In the opinion of management, these unaudited condensed consolidated financial statements reflect all the normal recurring adjustments considered necessary for a fair presentation of the Company’s financial position and results of operations as of the dates and for the periods presented. The condensed consolidated financial statements include the accounts of GLRE and the condensed consolidated financial statements of its wholly owned subsidiaries, Greenlight Re, GRILand Verdant. All significant intercompany transactions and balances have been eliminated on consolidation. The results for the three months ended March 31, 2011 are not necessarily indicative of the results expected for the full year. 2. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the period. Actual results could differ from these estimates. Restricted Cash and Cash Equivalents The Company is required to maintain certain cash in segregated accounts with prime brokers and swap counterparties. The amount of restricted cash held by prime brokers is primarily used to support the liability created from securities sold, not yet purchased, and for collateralizing the letters of credit issued under certain letter of credit facilities (see Notes 4 and 8). The amount of cash encumbered varies depending on the market value of the securities sold, not yet purchased and letters of credit issued. Swap counterparties require cash collateral to support the current value of any amounts that may be due to the counterparty based on the value of the underlying security. Deferred Acquisition Costs Policy acquisition costs, such as commission and brokerage costs, relate directly to and vary with the writing of reinsurance contracts. These costs are deferred subject to ultimate recoverability and amortized over the related contract term. The Companyevaluates the recoverability of deferred acquisition costs by determining if the sum of future earned premiums and anticipated investment income is greater than the expected future claims and expenses. If a loss is probable on the unexpired portion of policies in force, a premium deficiency loss is recognized. At March 31, 2011 and December 31, 2010, the deferred acquisition costs were fully recoverable and no premium deficiency loss was recorded. Acquisition costs also include profit commissions which are expensed when incurred. Profit commissions are calculated and accrued based on the expected loss experience for contracts and recorded when the current loss estimate indicates that a profit commission is probable under the contract terms. As of March 31, 2011, $6.6 million (December 31, 2010: $6.2 million) of profit commission reserves wereincluded in reinsurance balances payable on the condensed consolidated balance sheets.For the three months ended March 31, 2011 $0.4 million (2010: $0.6million) of profit commission expenseswere included in acquisition costs, on the condensed consolidated statements of income. 5 Return to table of contents Loss and Loss Adjustment Expense Reserves and Recoverable The Company establishes reserves for contracts based on estimates of the ultimate cost of all losses including losses incurred but not reported. These estimated ultimate reserves are based on the Company’s own actuarial estimates derived from reports received from ceding companies, industry data and historical experience. These estimates are reviewed by the Company periodically on a contract by contract basis and adjusted as necessary. Since reserves are estimates, the final settlement of losses may vary from the reserves established and any adjustments to the estimates, which may be material, are recorded in the period they are determined. Loss and loss adjustment expense recoverable include the amounts due from retrocessionaires for paid and unpaid loss and loss adjustment expenses on retrocession agreements. Ceded losses incurred but not reported are estimated based on the Company’s actuarial estimates. These estimates are reviewed periodically and adjusted when deemed necessary. The Company may not be able to ultimately recover the loss and loss adjustment expense recoverable amounts due to the retrocessionaires’ inability to pay. The Company regularly evaluates the financial condition of its retrocessionaires and records provisions for uncollectible reinsurance expenses recoverable when recovery is no longer probable. Notes Receivable Notes receivable include promissory notes receivable from third party entities. These notes are recorded at cost along with accrued interest, if any, which approximatesfair value. The Company regularly reviews all notes receivable individually for impairment and records provisions for uncollectible and non-performing notes. At March 31, 2011 and December 31, 2010, all notes receivable were considered current and performing. For the three months ended March 31, 2011, the notes earned interest at annual interest rates ranging from 6% to 10% and had remaining maturity terms ranging from 4 years to 8 years. Included in thenotes receivable balance was accrued interest of $1.5 million at March 31, 2011 (December 31, 2010: $1.4 million) of which $1.5 million (December 31, 2010: $1.3 million) related to interest accrued on a note receivable which contractually requires any principal or interest payments to be approved in advance by the Florida Office of Insurance Regulation. This note receivable matures in December 2018 and based on management’s assessment, the accrued interest and principalare expected to be fully collectible and therefore no provision for uncollectible interest was deemed necessary at March 31, 2011. Interest income earned on notes receivable is included under net investment income (loss) in the condensed consolidated statements of income. Deposit Assets and Liabilities The Company accounts for reinsurance contracts in accordance with U.S. GAAP. In the event that a reinsurance contract does not transfer sufficient risk, or a contract provides retroactive reinsurance, deposit accounting is used. Any losses on such contracts are charged to earnings immediately. Any gains relating to such contracts are deferred and amortized over the estimated remaining settlement period. All such deferred gains are included in reinsurance balances payable in the condensed consolidated balance sheets. Amortized gains are recorded in the condensed consolidated statements of income as other income. At March 31, 2011, included in the condensed consolidated balance sheets under reinsurance balances receivable and reinsurance balances payablewere $4.1 million and $1.0 million of deposit assets anddeposit liabilities (December 31, 2010: $3.9 million and $1.0 million), respectively. For the three months ended March 31, 2011, included in other income (expense), net were $0.3 million related to losses on deposit accounted contracts (March 31, 2010: $0.2 million), and $0 relating to gains on deposit accounted contracts (March 31, 2010: $0). Financial Instruments Investments in Securities and Investments in Securities Sold, Not Yet Purchased The Company’s investments in debt instruments and equity securities that are classified as “trading securities” are carried at fair value. The fair values of the listed equity and debt instruments are derived based on quoted prices (unadjusted) in active markets for identical assets (Level1 inputs). The fair values of private debt instruments are derived based on inputs that are observable, either directly or indirectly, such as market maker or broker quotes reflecting recent transactions (Level2 inputs), and are generally derived based on the average of multiple market maker or broker quotes which are considered to be binding. Where quotes are not available, private debt instruments are valued using cash flow models using assumptions and estimates that may be subjective and non-observable (Level 3 inputs). The Company’s “other investments” may include investments in private and unlisted equity securities, limited partnerships, futures, commodities, exchange traded options and over-the-counter options (“OTC”), which are all carried at fair value. The Company maximizes the use of observable direct or indirect inputs (Level2 inputs) when deriving the fair values for “other investments”. For limited partnerships and private and unlisted equity securities, where observable inputs are not available, the fair values are derived based on unobservable inputs (Level3 inputs) such as management’s assumptions developed from available information using the services of the investment advisor, including the most recent net asset values. Amounts invested in exchange traded and OTC call and put options are recorded as an asset or liability at inception. Subsequent to initial recognition, unexpired exchange traded option contracts are recorded at fair value based on quoted prices in active markets (Level1 inputs). For OTC options or exchange traded options where a quoted price in an active market is not available, fair values are derived based upon observable inputs (Level2 inputs) such as multiple market maker quotes. For securities classified as “trading securities,” and “other investments,” any realized and unrealized gains or losses are determined on the basis of specific identification method (by reference to cost and amortized cost, as appropriate) and included in net investment income in the condensed consolidated statements of income. Dividend income and expense are recorded on the ex-dividend date. The ex-dividend date is the date as of when the underlying security must have been traded to be eligible for the dividend declared. Interest income and interest expense are recorded on an accrual basis. 6 Return to table of contents Derivative Financial Instruments U.S. GAAP requires that an entity recognize all derivatives on the balance sheet at fair value. It also requires that unrealized gains and losses resulting from changes in fair value be included in income or comprehensive income, depending on whether the instrument qualifies as a hedge transaction, and if so, depending on the type of hedge transaction. The Company’s derivative financial instrument assets are generally included in financial contracts receivable or investments in securities. Derivative financial instrument liabilities are generally included in financial contracts payable or investments in securities sold, not yet purchased. The Company's derivatives do not qualify as hedges for financial reporting purposes. Financial Contracts The Company enters into financial contracts with counterparties as part of its investment strategy. Financial contracts, which include total return swaps, credit default swaps ("CDS"), and other derivative instruments are recorded at their fair value with any unrealized gains and losses included in net investment income in the condensed consolidated statements of income. Financial contracts receivable represents derivative contracts whereby the Company is entitled to receive payments upon settlement of the contract. Financial contracts payable represents derivative contracts whereby the Company is obligated to make payments upon settlement of the contract. Total return swap agreements, included on the condensed consolidated balance sheets as financial contracts receivable and financial contracts payable, are derivative financial instruments whereby the Company is either entitled to receive or obligated to pay the product of a notional amount multiplied by the movement in an underlying security, which the Company does not own, over a specified time frame. In addition, the Company may also be obligated to pay or receive other payments based on either interest rate, dividend payments and receipts, or foreign exchange movements during a specified period. The Company measures its rights or obligations to the counterparty based on the fair value movements of the underlying security together with any other payments due. These contracts are carried at fair value, based on observable inputs (Level2 inputs) with the resultant unrealized gains and losses reflected in net investment income in the condensed consolidated statements of income. Additionally, any changes in the value of amounts received or paid on swap contracts are reported as a gain or loss in net investment income (loss) in the condensed consolidated statements of income. The Company purchases and sells CDS for the purpose of either managing its exposure to certain investments, or for other strategic investment purposes. A CDS is a derivative instrument that provides protection against an investment loss due to specified credit or default events of a reference entity. The seller of a CDS guarantees to pay the buyer a specified amount if the reference entity defaults on its obligations or fails to perform. The buyer of a CDS pays a premium over time to the seller in exchange for obtaining this protection.A CDS trading in an active market is valued at fair value based on broker or market maker quotes for identical instruments in an active market (Level 2)or based on the current credit spreads on identical contracts (Level 2). Financial contracts may also include exchange traded futures or options contracts that are based on the movement of a particular index or interest rate. Where such contracts are traded in an active market, the Company’s obligations or rights on these contracts are recorded at fair value measured based on the observable quoted prices of the same or similar financial contract in an active market (Level 1) or on broker quotes which reflect market information based on actual transactions (Level 2). Earnings (Loss) Per Share Basic earnings per share are based on the weighted average number of common shares during the period plus participating securities outstanding during the period.Basic loss per share is based on the weighted average number of common shares outstandingduring the period. Diluted earnings per share include the dilutive effect of additional potential common shares issuable when stock options are exercised and are determined using the treasury stock method.In the event of a net loss, any stock options outstanding are excluded from the calculation of diluted loss per share. U.S. GAAPrequires that unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whetherpaid or unpaid (referred to as "participating securities"), be included in the number of shares outstanding for both basic and diluted earnings per share calculations.The Company treats its unvested restricted stock as participating securities.In the event of a net loss, the participating securities are excluded from the calculation of both basic and dilutedloss per share. Therefore, forthe three months ended March 31, 2011 and 2010, unvested restricted stock awards were excluded from the weighted average shares outstanding. Three months ended March 31, Weighted average shares outstanding Effect of dilutive service provider share-based awards — — Effect of dilutive employee and director share-based awards — — Anti-dilutive stock options outstanding Participating securitiesexcluded from calculation of loss per share 7 Return to table of contents Taxation Under current Cayman Islands law, no corporate entity, including the Company, is obligated to pay taxes in the Cayman Islands on either income or capital gains. The Company has an undertaking from the Governor-in-Cabinet of the Cayman Islands, pursuant tothe provisions of the Tax Concessions Law, as amended, that, in the event that the Cayman Islands enacts any legislation that imposes tax on profits, income, gains or appreciations, or any tax in the nature of estate duty or inheritance tax, such tax willnot be applicable to the Company or its operations, or to the Class A or Class B ordinary shares or related obligations, until February 1, 2025. Verdant is incorporated in Delaware,and therefore, is subject to taxes in accordance with the U.S. federal rates and regulations prescribed by the U.S. Internal Revenue Service. Verdant’s taxable income is generally expected to be taxed at a rate of 35%. GRIL is incorporated in Ireland and therefore is subject to the Irish corporation tax rate of 12.5% on its trading income, and 25% on its non-trading income, if any. Any deferred tax asset is evaluated for recovery and avaluationallowance is recorded when it is more likely than not that the deferred tax assetwill not be realized in the future.Neither Verdant nor GRIL has taken any tax position that is subject to significant uncertainty or that is reasonably likely to have a material impact to Verdant, GRIL or the Company. Recently Issued Accounting Standards In October 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update No. 2010-26 (“ASU 2010-26”), Financial Services – Insurance (Topic 944): Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. ASU 2010-26 modifies the definition of the types of costs incurred by insurance entities that can be capitalized in the acquisition of new and renewal contracts. ASU 2010-26 is effective for fiscal years beginning after December 15, 2011 and is to be applied prospectively upon adoption, although retrospective application is permitted. The Company is reviewing ASU 2010-26; however, the Company does not expect theeffects of implementing ASU 2010-26to have a material impact on the Company’s results of operations or financial position. In June 2010, the FASB issued Accounting Standards Update No. 2010-20 (“ASU 2010-20”), Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU 2010-20 requires a reporting entity to provide a greater level of disaggregated information about credit quality of its financing receivables and its allowance for credit losses. A financing receivable is a contractual right to receive money on demand or on fixed or determinable dates that is recognized as an asset in the reporting entity’s balance sheet and includes loans, long term trade accounts receivable, credit card receivables, notes receivable and lease receivables. For public companies, certain disclosures required by ASU 2010-20 are effective for interim and annual reporting periods ending on or after December 15, 2010, while other disclosure requirements contained in ASU 2010-20 are effective for interim and annual reporting periods beginning on or after December 15, 2010. The Company has provided the required disclosures as required under ASU 2010-20, in its annual report on Form 10-K for the year ended December 31, 2010, and in its quarterly report on Form 10-Q for the period ended March 31, 2011, to the extent applicable. In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (“ASU 2010-06”), Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. ASU 2010-06 requires additional disclosures and clarifies some existing disclosure requirements about fair value measurement.ASU 2010-06 amends Codification Subtopic 820-10 to require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. A reporting entity should present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU 2010-06 clarifies the requirements of the existing disclosures. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The Company started providing the required disclosures in its quarterly reports onForm 10-Q for periods beginning after December 31, 2009.The additional disclosuresrequired under ASU 2010-06 for fiscal years beginning after December 15, 2010, have been included by the Company in this Form 10-Q for the period ending March 31, 2011. Reclassifications Certain prior period balances have been reclassified to conform to the currentperiod presentation. The reclassifications resulted in no changes to net income (loss)or retained earnings for any of the periods presented. 3. FINANCIAL INSTRUMENTS Fair Value Hierarchy The Company’s financial instrumentsare carried at fair value, and the net unrealized gains or losses are included in net investment income (loss) in the condensed consolidated statements of income. 8 Return to table of contents The following table presents the Company’s investments, categorized by the level of the fair value hierarchy as of March 31, 2011: Fair value measurements as of March 31, 2011 Description Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Assets: ($ in thousands) Listed equity securities $ 897,429 $ — $ — $ 897,429 Commodities 122,880 — — 122,880 Debt instruments — 2,074 838 2,912 Private and unlisted equity securities — 19,706 Call options — 1,082 — Put options 942 15,250 — Financial contracts receivable — 26,700 — 26,700 $ 1,021,251 $ 64,812 $ $ 1,124,502 Liabilities: Listed equity securities, sold not yet purchased $ (634,795 ) $ — $ — $ (634,795 ) Debt instruments, sold not yet purchased — (1,851 ) — (1,851 ) Call options — (29 ) — (29 ) Financial contracts payable — (12,648 ) — (12,648 ) $ (634,795
